Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14, 15, 17-20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 2012/0205758 A1) in view of Tsunekawa et al., "Giant tunneling magnetoresistive effect in low-resistance CoFeB/MgO(001)/CoFeB magnetic tunnel .
	As per claim 1 (and, analogously, as per method claim 9), Jan et al. (US 2012/0205758 A1) discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Fig. 5 and/or Fig. 2), comprising: a substrate (e.g., paragraph [0047]); a magnetic reference layer (e.g., 29) disposed over the substrate (e.g., paragraph [0047]); a tunnel barrier layer (e.g., 30) consisting of one or more metal oxide layers (e.g., MgO which is a metal oxide - see, inter alia, paragraphs [0023, 0039, 0040], etc.) disposed over the magnetic reference layer (29); a magnetic storage layer (e.g., 31 and/or 35 - free layer) disposed over and in contact with the tunnel barrier layer (30); a capping layer (e.g., 33) disposed over the magnetic storage layer (e.g., 31 and/or 35 - free layer; see paragraph [0022]; claim 6 of Jan et al. (US 2012/0205758 A1)); and a second protection layer (e.g., 32 - formed of magnesium, hafnium or alloys thereof - see paragraphs [0045, 0048], etc.) disposed between the magnetic storage layer (e.g., 31 and/or 35 - free layer) and the capping layer (33) (e.g., see, inter alia, Fig. 5), the second protection layer (32) is continuous throughout an entirety of the second protection layer (32) (e.g., see Figs. 2 and 5, wherein the layer as depicted and described in a single continuous layer), the second protection layer (32) in contact with the magnetic storage layer (e.g., 31 and/or 35 - free layer), wherein the second protection layer is a single layer (32) (i.e., not formed of a bilayer or multiple layers deposited over one another) and the second protection layer (32) (see paragraphs [0045, 0048], etc.) differs from at least one of a material forming the magnetic reference layer (29) and a material forming the inter alia, paragraphs [0047, 0048])).   
 As per claim 5 (and, analogously, as per claim 10), wherein the second protection layer (41) further comprises at least one of magnesium, hafnium, or an alloy thereof (e.g., 32 - formed of magnesium, hafnium or alloys thereof - see paragraphs [0045, 0048], etc.).  
	As per claim 6 (and, analogously, as per claim 14), wherein a thickness of the second protection layer (32) is less than a thickness of the magnetic storage layer (40) - see, inter alia, paragraphs [0022, 0039, 0043, 0051] and [0052]).  
	As per claim 7 (and, analogously, as per claim 15), wherein the material forming the second protection layer (e.g., 32 - formed of magnesium, hafnium or alloys thereof - see paragraphs [0045, 0048], etc.) differs from the material forming the magnetic storage layer (e.g., 31 and/or 35 - free layer) (see, inter alia, paragraphs [0042, 0043]).  
As per claim 17, Jan et al. (US 2012/0205758 A1) further discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Figs. 2, 5), comprising: a substrate (e.g., paragraph [0047]); a magnetic reference layer (e.g., 29) disposed over the substrate (e.g., paragraph [0047]); a tunnel barrier layer (e.g., 30) consisting of one or more metal oxide layers (e.g., MgO which is a metal oxide - see, inter alia, paragraphs [0023, 0039, 0040], etc.) disposed over the reference layer (29), a magnetic storage layer (e.g., 31 and/or 35 - free layer; see paragraph [0022]; claim 6 of Jan et al. (US 2012/0205758 A1)) disposed over and in contact with the tunnel barrier layer (30); a second protection layer (e.g., 32 - formed of magnesium, hafnium or alloys thereof - see paragraphs [0045, 0048], etc.) disposed over and in contact with the magnetic storage layer (e.g., 31 and/or 35 - free layer) (see Fig. 5), wherein the second protection layer (41) is a single layer (i.e., not formed of a bilayer or multiple layers deposited over one another), 
As per claim 18, wherein the second protection layer (41) is comprised of one or more of magnesium and hafnium - (e.g., 32 - formed of magnesium, hafnium or alloys thereof - see paragraphs [0045, 0048], etc.).  
As per claim 19, wherein a thickness of the second protection layer (32) is less than a thickness of the magnetic storage layer (40) - see, inter alia, paragraphs [0022, 0039, 0043, 0051] and [0052]).  
As per claim 20, wherein at least one of the tunnel barrier layer (30) and the capping layer (33) is comprised of a metal oxide - e.g., see, inter alia, paragraph [0039]).  
	As per claims 1, 9, and 17, Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein there is provided a first protection layer (single layer) disposed between the magnetic reference layer and the tunnel barrier layer, the first protection layer in contact with the magnetic reference layer and the tunnel barrier laver.
As per claim 3 (and, analogously, as per claim 11), Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.  
	As per claim 4 (and, analogously, as per claim 12), Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein a material forming the first protection layer is one or more of magnesium and hafnium.  

As per claim 18, Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein the first protection layer is comprised of one or more of magnesium and hafnium.  
As per claim 19, Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.
As per claims 1, 9, and 17, Jan et al. (US 2012/0205758 A1) remains silent with regard to wherein the first protection layer is a single layer.  
Such protection layers, however, are known in the art.
As just one example, Tsunekawa et al. discloses an analogous film stack for a magnetic tunnel junction (MTJ), in the same field of endeavor as Jan et al. (US 2012/0205758 A1).
Note that the magnetic tunnel junction (MTJ) of Jan et al. (US 2012/0205758 A1) expressly encompasses, a reference layer/tunnel barrier/free layer structure which has a CoFeB/MgO/CoFeB configuration which is known to provide a high magnetoresistance ratio; see paragraphs [0042, 0047] of Jan et al. (US 2012/0205758 A1).    
Tsunekawa et al. also provides for an analogous and identical magnetic tunnel junction (MTJ) having a reference layer/tunnel barrier/free layer structure which has a CoFeB/MgO/CoFeB configuration (e.g., see, inter alia, title).
However, where Jan et al. (US 2012/0205758 A1) remains silent with respect to providing a first protection layer dispose between the CoFeB magnetic reference layer and the MgO metal oxide tunnel barrier layer, Tsunekawa et al. readily does, and does so for specific and concrete advantages.

Additionally, as per claims 1, 9, and 17, Tsunekawa et al. further teaches providing a first protection layer (e.g., "an ultrathin Mg metal layer . . . between the bottom CoFeB bottom electrode layer and the MgO(001) tunnel barrier layer" - see abstract of Tsunekawa et al.) disposed between the magnetic reference layer (e.g., bottom CoFeB layer) and the tunnel barrier layer (MgO(001)), the first protection layer (an ultrathin Mg metal layer) in contact with the magnetic reference layer (e.g., bottom CoFeB layer) and the single layer metal oxide tunnel barrier laver (MgO(001)), wherein a material forming the first protection layer (an ultrathin Mg metal layer) differs from at least one of a material forming the magnetic reference layer (e.g., bottom CoFeB layer) and a material forming the magnetic storage layer (upper CoFeB layer). Moreover, the magnetic storage layer (upper CoFeB layer) is disposed over ad in contact with the metal oxide tunnel barrier (MgO(001)).    
As per claim 3 (and, analogously, as per claim 11 and claim 19), Tsunekawa et al. further discloses wherein a thickness of the first protection layer (an ultrathin Mg metal layer - 4 Å) is less than a thickness of the magnetic reference layer (e.g., bottom CoFeB layer - 25 Å - see, inter alia, p. 2 of 3 of the enclosed Tsunekawa et al. reference, col. 2, first full paragraph and p. 2, col. 2, first partial paragraph).  
	As per claim 4 (and, analogously, as per claim 12), Tsunekawa et al. further discloses wherein a material forming the first protection layer (an ultrathin Mg metal layer) is one or more of magnesium and hafnium (see, inter alia, abstract of Tsunekawa et al.).  
inter alia, abstract of Tsunekawa et al.).  
As per claim 18, Tsunekawa et al. further discloses wherein the first protection layer are comprised of one or more of magnesium and hafnium (see, inter alia, abstract of Tsunekawa et al.).   
As per claims 1, 9, 17, Tsunekawa et al. further discloses wherein the first protection layer  is a single layer (layer of Mg).  
Given the express teachings and motivations, as espoused by Tsunekawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the first protection layer as set forth in claims 1, 9, 17 as well as claims 3-5, 10-12, 18, 19, as taught by the MTJ stack of Tsunekawa et al., to the analogous MTJ film stack for a magnetic tunnel junction (MTJ) of Jan et al. (US 2012/0205758 A1), in order to, inter alia, advantageously "improve[] the crystalline orientation of the MgO(001) [single layer, metal oxide tunnel barrier layer] when the MgO(001) layer is thin," and "increas[ing] the magnetoresistance in very thin MgO barrier regions." with such a teaching and suggestion applicable to all uses of MTJ thin film stacks, since such applications would advantageously increase the MR ratio, which is sought in static (MRAM) applications of MTJ use as well. See abstract and p. 2, first partial paragraph of Tsunekawa et al.
As per claims 1, 9, and 17, Jan et al. (US 2012/0205758 A1) in combination with Tsunekawa et al., remains silent with regard to wherein the magnetic reference layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, and the magnetic storage layer is 
Such CoFeB alloys in the ranges set forth (in terms of percent by weight, i.e., "wt. %" not atm % or atomic percent) are known in the art.
As some examples, Xue et al. (US 2019/0027169 A1) is cited to disclose an analogous film stack for a magnetic tunnel junction (MTJ), in the same field of endeavor as Jan et al. (US 2012/0205758 A1) and Tsunekawa et al., wherein, as per amended claims 1, 9, and 17, a magnetic reference layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, and a magnetic storage layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, v is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %. See, inter alia, paragraphs [0049, 0052], TABLE I, TABLE 2 (between paragraphs [0074 and [0075]). 
Additionally, as per claim 24, the film stack further comprises: a structure blocking layer comprising Ta, molybdenum (Mo), tungsten (W), or combinations thereof, the structure blocking layer disposed below and in contact with the magnetic reference layer. See, inter alia, paragraph [0047], TABLE I, TABLE 2 (between paragraphs [0074 and [0075]).
As yet another example, Xue et al. (US 2019/0305217 A1) is cited to disclose an analogous film stack for a magnetic tunnel junction (MTJ), in the same field of endeavor as Jan et al. (US 2012/0205758 A1) and Tsunekawa et al., wherein, as per amended claims 1, 9, and 17, a magnetic reference layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %, and a magnetic storage layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. inter alia, paragraphs [0046, 0049], TABLE I, TABLE 2 (between paragraphs [0070 and [0071]). 
Additionally, as per claim 24, the film stack further comprises: a structure blocking layer comprising Ta, molybdenum (Mo), tungsten (W), or combinations thereof, the structure blocking layer disposed below and in contact with the magnetic reference layer. See, inter alia, paragraph [0044], TABLE I, TABLE 2 (between paragraphs [0070] and [0071]).
Given the express teachings and motivations, as espoused by either of Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic storage layer, magnetic reference layer and/or blocking structure, as set forth in claims 1, 9, 17, and 24, as taught by either of Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1), to the combination of Jan et al. (US 2012/0205758 A1) and Tsunekawa et al., in order to advantageously "create a film stack with a sufficiently high perpendicular magnetic anisotropy (PMA)" (see abstract of Xue et al. (US 2019/0305217 A1) and/or advantageously provide "for improved methods and apparatus for fabricating MTJ structures for STT-MRAM applications with high volume manufacturability." See paragraph [0006] of Xue et al. (US 2019/0027169 A1).  
As yet another example, Seino et al. (US 2016/0240772 A1) is cited to disclose an analogous film stack for a magnetic tunnel junction (MTJ), in the same field of endeavor as Jan et al. (US 2012/0205758 A1) and Tsunekawa et al., wherein, as per claims 1, 9, and 17, a magnetic reference layer is formed from a CoxFeyBz alloy, where z is from about 10 wt. % to about 40 wt. %, y is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. from about 10 wt. % to about 40 wt. %, v is from about 20 wt. % to about 60 wt. %, and x is equal to or less than 70 wt. %. See, inter alia, Figs. 7 and 9, paragraphs [0061, 0064]. Note that 20 at% of Co, 60 at% of Fe, and 20 at% of B corresponds (via straight forward calculation converting at% to wt %) to about 25 wt% of Co, about 70 wt% of Fe, and about 5 wt% of B. Such wt% as set forth and disclosed by Seino et al. (US 2016/0240772 A1), are seen to meet the "from about" and "to about" wt% ranges as set forth in claims 1, 9, and 17, with sufficient specificity, since the instant disclosure fails to ascribe any criticality to the "about" ranges, and moreover does not inform one of ordinary skill in the art that such ranges deviate from their expected attributes within such a claimed limited range; moreover still, the specification fails to remotely provide even one example of a specific data point of CoFeB in terms of the elements Co, Fe, B respective compositions of wt%, and the specification fails to define or explain what is encompassed by the terms "about" when used within the context of the claimed invention. See paragraphs 0017, 0024, 0028, 0034 of the Applicant's specification for the discussion of the newly amended claimed ranges. As such, Seino et al. (US 2016/0240772 A1) is seen to meet such a broad claimed range. 
Given the express teachings and motivations, as espoused by Seino et al. (US 2016/0240772 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic storage layer, magnetic reference layer, as set forth in claims 1, 9, 17, as taught by Seino et al. (US 2016/0240772 A1), to the combination of Jan et al. (US 2012/0205758 A1) and Tsunekawa et al., in order to advantageously "provide a manufacturing method of a magnetoresistive effect element having a 
As per claim 25, Jan et al. (US 2012/0205758 A1) and Tsunekawa et al. (as used in combination with and Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1) or Seino et al. (US 2016/0240772 A1), remain silent with respect to wherein the first protection layer has a thickness between about 0.1 Å and about 3 Å, and the second protection layer has a thickness between about 0.1 Å and about 3 Å.
Note that Tsunekawa et al. already discloses that the first protection layer is "about 3 Å" (the Applicant's specification fails to define what is considered to be "about 3 Å", citing no specific numeric examples or a range; as such, Tsunekawa et al.'s disclosure of the first protection layer being 4 Å is seen to be commensurate in scope to the upper claimed range of "about 3 Å" (the difference between 3 Å  and 4 Å  is only one-hundred millionth of a centimeter).  
It is noted, however, that Jan et al. (US 2012/0205758 A1) readily and expressly discloses and recognizes that the thickness of the second protection layer can control "resistancexarea (RA) product smaller than that of the MgO layer in the tunnel barrier layer 30 in order to minimize a reduction in the MR ratio (TMR ratio in a TMR configuration)." See paragraph [0045] of Jan et al. (US 2012/0205758 A1).
Thus, Jan et al. (US 2012/0205758 A1) demonstrates that the structural parameters including the second protection layer thickness is a result-effective variable, and such thickness choice affects the MR ratio.
As such, the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the instant invention was effectively filed to satisfy the claimed range(s) about 0.1 A and about 3 A, and the second protection layer [] thickness between about 0.1 A and about 3 A." (emphasis added).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it has been held that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). 
Moreover, there is no evidence of record that shows the claimed ranges to be critical or otherwise result in nonobvious (providing "unexpected results"), when viewed in light of the teachings of Jan et al. (US 2012/0205758 A1) and/or Tsunekawa et al.
Patent law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

	
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 2012/0205758 A1) in view of Tsunekawa et al. and (Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1) or Seino et al. (US 2016/0240772 A1)) as applied to claims 5 and 10, respectively, above, and further in view of Lee et al. (US 2016/0155931 A1).
See the description of Jan et al. (US 2012/0205758 A1) in view of Tsunekawa et al. and (Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1) or Seino et al. (US 2016/0240772 A1)), supra.
As per claim 8 (and, analogously, as per claim 16), Jan et al. (US 2012/0205758 A1) in view of Tsunekawa et al. and (Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1) or Seino et al. (US 2016/0240772 A1)) remains silent with respect to wherein the capping layer (e.g., 42) is comprised of a metal oxide.  
Such metal oxide capping layers associated with MTJ film stacks are well-known in the art.
As just one example, Lee et al. (US 2016/0155931 A1) discloses an analogous MTJ thin film stack, in the same field of MTJ stack endeavor as both Jan et al. (US 2012/0205758 A1) and Tsunekawa et al. and (Xue et al. (US 2019/0027169 A1) or Xue et al. (US 2019/0305217 A1) or Seino et al. (US 2016/0240772 A1)), wherein as per claims 8 and 16, a capping layer (e.g., 108) is disposed over a magnetic storage layer (e.g., 106) of an analogous MTJ thin film stack, and furthermore wherein the capping layer is expressly comprised of a metal oxide - e.g., see, inter alia, paragraphs [0005, 0025] of Lee et al. (US 2016/0155931 A1).  
Given the express teachings and motivations, as espoused by Lee et al. (US 2016/0155931 A1), it would have been obvious to one of ordinary skill in the art before the advantageously "protect magnetic properties of the free layer [i.e., the magnetic storage layer]." See paragraphs [0005, 0025] of Lee et al. (US 2016/0155931 A1).
 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of a new reference (i.e., Jan et al. (US 2012/0205758 A1)), which has been applied in the rejection, as articulated in detail, supra, meeting the newly added claim limitations with a supporting rationale, which has been combined with the previously applied art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688